DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group III, Claims 12-18, without traverse with the addition of new Claims 41-53 in the reply filed on 06/13/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020, 7/21/2020, and 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12 and 51-52 are objected to because of the following informalities: 
Claim 12, line 2: please add “and” after the semicolon to recite “…comprises an array of electrodes; and”. 
Claim 12, line 4: “each analyzer” should be “each of the plurality of analyzers”. 
Claim 12, line 5: “the analyzer” should be “each of the plurality of analyzers”. 
Claims 51-52: please amend “the material” to recite “the one or more material” for consistency with claim 50. 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 12, “a plurality of analyzers configured to operate in a voltage stimulation mode”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: configured to (uses the generic placeholder), prong 2: operate in a voltage stimulation mode (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification ([paras. 0084, 0091] and Figs. 2A and 2B) such as  the receiver and the corresponding simulator in a pixel are collectively referred to as an analyzer [para. 0084].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 12, 14, 18, 41-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Pat. Pub. 2002/0010415 A1) in view of Chevallier (US Pat. No. 5,072,194A), Lepple (EP 1271144A1), and Abassi et al. (US Pat. Pub. 2006/0121446 A1). 

Regarding claim 12, Simon teaches an apparatus (an electrical stimulation apparatus shown in Fig.8 [para. 0033]), comprising: 
an array of electrodes (a pair of electrodes [para. 0038]; a pair of electrodes 68 shown in Fig.5; the electrodes can be arranged in an array [para. 0035]);
an analyzer configured to operate in a voltage stimulation mode and is coupled to at least one electrode of the array of electrodes (see Figs. 1 and 8; a signal generator 10 is coupled to at least one electrode of the array of electrodes, and the signal generator generates signals to drive the electrodes, as shown in Figs.1 and 8 [paras. 0030, 0049 and 0061]; The electrodes are energized by a signal generator, electrically stimulating the portion of the body using a predetermined driving signal. The driving signal can have preset parameters relating to one or more of voltage [para. 0030]), the analyzer comprising: 
an amplifier (a signal amplifier shown in Fig.8 [para. 0034]) arranged in a feedback configuration (The amplifier output is preferably configurable in one of a constant current and constant voltage feedback control mode [para. 0034]) and configured to drive the at least one electrode with a reference voltage (When the amplifier output is configurable in constant voltage feedback control mode, the amplifier is configured to drive the at least one electrode with a reference voltage, as shown in Fig.8); 
Simon teaches wherein the amplifier is arranged in a feedback control  configuration, but does not explicitly teach wherein the amplifier is arranged in a negative feedback configuration.
Chevallier teaches differential amplifier with capacitive coupling (title).  Chevallier further teaches an amplifier arranged in a negative feedback configuration with a resistor and two capacitors coupled between an input terminal and an output terminal of the amplifier as shown in Fig.3 (Col. 4, Lines 45-61).  
Simon and Chevallier are considered analogous art to the claimed invention because they are in the same field of using an amplifier to amplify a signal source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplifier in Simon to arrange the amplifier in a negative feedback configuration, as taught by Chevallier. One of ordinary skill in the art would recognize that negative feedback in amplifiers has advantages such as stabilizing amplifier gain and reducing noise level. Furthermore, the claimed negative feedback configuration in an amplifier is obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., using negative feedback in an amplifier, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of amplifying the signal output of the signal generator) [MPEP 2143(A)]. 
Simon modified by Chevallier does not teach wherein the amplifier configured to covert a current received from the at least one electrode into an output voltage.
Lepple teaches a method and circuitry for controlling and measuring electrical parameters in a biological membrane (title). Lepple further teaches an amplifier A1 that converts a current received from an electrogenic cell (i.e., a biological membrane) through the at least one electrode (i.e., electrode E1) into an output voltage (Fig.1; an operational amplifier A1 incorporated in a current-to-voltage converter circuitry IVC [para. 0036 ]). 
Modified Simon and Lepple are considered analogous art to the claimed invention because they are in the same field of measuring electrical parameters from an electrogenic cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplifier in modified Simon to provide an amplifier to convert a current received from the electrogenic cell through the at least one electrode into an output voltage with the amplifier, as taught by Lepple, because the output voltage could be used to control the voltage applied to the electrogenic cell ([para. 0013] in Lepple). 
Modified Simon teaches one analyzer, and does not teach a plurality of analyzers. The plurality of analyzers would constitute a mere duplication of the analyzer in modified Simon that would yield the predictable result of stimulating and measuring more electrogenic cells. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Modified Simon teaches an array of electrodes, and does not teach a plurality of wells wherein each well comprises an array of electrodes. 
Abassi teaches a variety of microelectronic devices for transfecting a cell or cell population and dynamic monitoring of cellular events (abstract). Abassi further teaches the device includes a plate including multiple wells, wherein the bottom and the sidewall are constructed from the nonconductive substrate, further wherein the plurality of electrode arrays are positioned at the bottom. Examples include a device having a 96 well, a 384 well or 1536 well configuration. The multiple wells are capable of electroporating or electrostimulating cells together or separately [para. 0024].
Modified Simon and Abassi are considered analogous art to the claimed invention because they are in the same field of electrostimulating electrogenic cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode array in modified Simon to provide a plurality of wells wherein each well comprises an array of electrodes, as taught by Abassi, because the multiple wells are capable of electrostimulating cells together or separately ([para. 0024] in Abassi). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claims 14, 46-47, modified Simon teaches the apparatus of claim 12. Modified Simon further teaches wherein at least some of the plurality of analyzers comprises an impedance element coupled between an inverting input terminal of the amplifier and an output terminal of the amplifier, wherein the impedance element is a capacitor (Modified Simon teaches an amplifier arranged in a negative feedback, as outlined in the rejected claim 12. In the negative feedback configuration shown in Fig.3 in Chevallier, there are a resistor and two capacitors such as R51/C2/C1 and R61/C2’/C1’; one is coupled between the inverting terminal and an output terminal of the amplifier; while the other is coupled between the non-inverting and an output terminals of the amplifier. Thus, modified Simon teaches wherein at least some of the plurality of analyzers comprises an impedance element coupled between an inverting input terminal of the amplifier and an output terminal of the amplifier, wherein the impedance element is a capacitor.
Modified Simon does not teach wherein the impedance element is a tunable switched capacitor, part of instant claim 14; wherein the impedance element has an impedance of at least 700 M[Symbol font/0x57], of instant claim 46; wherein the impedance element has an impedance of at least 1 G[Symbol font/0x57], of instant claim 47.  
Chevallier further teaches that the capacitors C1, C'1, C2 and C'2 in the negative feedback exert, due to the fact that they are arranged in the negative feedback loop, an influence on the output voltage Vs (Col. 4, Lines 58-61). As the output voltage can be modified, among others, by adjusting the capacitances of the capacitors C1, C2, C1’ and C2’, the precise capacitances of the capacitors and the resulting impedance of the impedance element (since the impedance depends on the capacitances of the capacitors) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the tunable switched capacitor recited in claim 14 and the impedances recited in claims 46-47 cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the capacitances of the capacitors and the resulting impedance in the modified Simon to obtain the desired output voltage. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 18, modified Simon teaches the apparatus of claim 12, wherein the at least one electrode is configured to be electrically in contact with a cell (The partially conductive coating over the area of the electrode in contact with the tissue having biological cells [para. 0032 ]. Fig.8 shows that stimulating electrodes (3) are configured to be electrically in contact with a tissue having biological cells).  

Regarding claim 41, modified Simon teaches the apparatus of claim 12. Simon teaches wherein the electrodes are arranged in an array of electrodes [Para. 0035] and Abassi teaches wherein the electrode array can be formed in a device comprising an array of, for example, 96, 384, or 1536 wells/electrodes [Para. 0024]. 
Modified Simon does not explicitly teach that the array of electrodes comprises at least 4096 electrodes. 
However, forming an array of 4096 electrodes would constitute a mere duplication of the electrodes in modified Simon that would yield the predictable result of stimulating and measuring more electrogenic cells. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B)).

Regarding claims 42-43, modified Simon teaches the apparatus of claim 12. The limitations “wherein the array of electrodes is fabricated using complementary metal-oxide-semiconductor techniques”, of instant claim 42; and “wherein the amplifier is fabricated using complementary metal-oxide-semiconductor techniques”, of instant claim 43, are product-by-process limitations.  Modified Simon teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claims 44-45, modified Simon teaches the apparatus of claim 12, wherein the plurality of wells comprises at least 96 wells, of instant claim 44; and wherein the plurality of wells comprises at least 384 wells, of instant claim 45 (modified Simon teach the plurality of wells, as outlined in the rejected claim 12. Examples include a device having a 96 well, a 384 well or 1536 well configuration ([para. 0024] in Abassi). 

Regarding claim 49, modified Simon teaches the apparatus of claim 12, wherein the array of electrodes comprises electrodes comprising iron oxide, aluminum oxide, iridium oxide, tungsten, stainless steel, silver, platinum, gold, aluminum, copper, molybdenum, tantalum, titanium, nickel, tungsten, chromium, or palladium (modified Simon teaches wherein the array of electrodes comprises stainless steel (These involuntary muscle movements are associated with the application of a voltage driven current across a tissue with conducting electrodes (e.g., stainless steel) ([para. 0105] in Simon)). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, Chevallier, Lepple, and Abassi, as applied to claim 12 above, and further in view of  Hudrlik (US Pat. No. 5,233,985A). 

Regarding claim 13, modified Simon teaches the apparatus of claim 12. Modified Simon does not teach wherein the at least one electrode is coupled to a non- inverting input terminal of the amplifier.
Hudrlik teaches a medical electrical stimulator employing an operational amplifier output circuit for producing an electrical stimulating pulse for application to body tissue and for sensing electrical activity in the body tissue (abstract). Hudrlik further teaches wherein at least one electrode is coupled to a non- inverting input terminal of the amplifier (an can electrode 24 is coupled to a non-inverting input terminal 40 of the amplifier 38 shown in Fig.2 (Col. 4, Lines 62-65)).  
Modified Simon and Hudrlik are considered analogous art to the claimed invention because they are in the same field of electrostimulating biological samples. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplifier in modified Simon to provide wherein the at least one electrode is coupled to a non-inverting input terminal of the amplifier, as taught by Hudrlik. One of ordinary skill in the art would recognize that it would provide the advantage of controlling the stimulus to the electrode based on feedback received from the inverting terminal of the amplifier and consequently improves the efficiency of the system.  Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 15, 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Simon,  Chevallier, Lepple, and Abassi, as applied to claim 12 above, and further in view of Joung et al. (US Pat. Pub. 2015/0376811A1). 

Regarding claims 15, 50-52,  modified Simon teaches the apparatus of claim 12, and does not teach wherein the at least one electrode is covered, at least in part, with a material having a nanoscale roughness, of instant claim 15; wherein the array of electrodes further comprises a one or more material deposited thereon, of instant claim 50; wherein the material deposited thereon having nanoscale roughness, of instant claim 51; wherein the material deposited thereon comprises platinum-black, iridium oxide, gold flakes, carbon nanotubes, silver/silver chloride, or poly(3,4-ethylenedioxythiophene)/poly(styrene sulfonate), of instant claim 52.  
Joung teaches a method of altering a property of a surface includes suspending a plurality of low surface energy particles in a solvent and agglomerating the suspension of particles (abstract). Joung further teaches wherein at least one of the first electrode or second electrode may be also the deposition substrate [para. 0024], and the surface is coated with a layer comprising nanoparticles to provide a nanometer-scale texture or roughness to the surface. The nanoparticles may have diameters of, for example, between 1 and 1000 nanometers, between 10 and 500 nanometers, between 20 and 100 nanometers, or between 1 and 100 nanometers [para. 0027]. The particles can be carbon nanotubes, or metallic nanoparticles (such as gold or silver particles) [para. 0050]. Thus, Joung discloses all elements recited in claims 15, and 50-52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes in modified Simon to provide wherein the electrode is covered, at least in part, with a material having a nanoscale roughness; wherein the array of electrodes further comprises a one or more material deposited thereon, wherein the material deposited thereon having nanoscale roughness; wherein the material deposited thereon comprises carbon nanotubes, as taught by Joung, since it would make the electrodes superhydrophilic ([para. 0002 ] in Joung). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. In addition, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claims 16 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Simon,  Chevallier, Lepple, and Abassi, as applied to claim 12 above, and further in view of  Whang et al. (US Pat. Pub. 20050253137 A1). 

Regarding claims 16 and 48, modified Simon teaches the apparatus of claim 12. Modified Simon does not teach wherein the array of electrodes has a pitch that is less than 40 [Symbol font/0x6D]m, of instant claim 16; wherein the array of electrodes has a pitch less than 30 [Symbol font/0x6D]m, of instant claim 48.  
Whang teaches nanoscale arrays and an array includes hundreds, thousands, or more of electronic components such as field-effect transistors (abstract). Whang further discloses an array of electrodes having a 3 [Symbol font/0x6D]m pitch ( [para. 0121] and Fig. 11C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of electrodes in modified Simon to the array of electrodes having a 3 [Symbol font/0x6D]m pitch, as taught by Whang. One of ordinary skill in the art would recognize that it would allow integration of multiple components in a compact module, and minimize the space and reduce power required by the apparatus. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


Claims 17 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Simon,  Chevallier, Lepple, and Abassi, as applied to claim 12 above, and further in view of  Lipani (US Pat. Pub. 2015/0005680 A1). 

Regarding claims 17 and 53, modified Simon teaches the apparatus of claim 12. Modified Simon does not teach the apparatus further comprising a temperature sensor and a heater disposed adjacent the array of electrodes, of instant claims 17 and 53. Note that claims 17 and 53 are identical.  
Lipani teaches methods and devices to treat discogenic lumbar back pain with electrodes implanted within the anterior epidural space of the patient. A pulse generator that is connected to the electrodes delivers electrical impulses to sympathetic nerves located within the posterior longitudinal ligament (PLL) of the lumbar spine and outer posterior annulus fibrosus of the intervertebral disc (abstract). Lipani further teaches in order to effect a controlled thermal ablation, one or more small temperature sensor is mounted on the electrode side of the lead [para. 0108]. Thermoelectric device may itself be used as a heat generator, when mounted on the lead device with its hot side towards the posterior longitudinal ligament. For cooling of the tissue, the cold side of the thermoelectric device(s) is connected to the surface area, and for heating of the tissue, the hot side of the thermoelectric device(s) is connected to the surface area [para. 0131]. 
Modified Simon and Lipani are considered analogous art to the claimed invention because they are in the same field of electrostimulating biological samples. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in modified Simon to provide a temperature sensor and a heater disposed adjacent the array of electrodes, since Lipani teaches that they would measure and control temperatures of the electrodes to prevent unintended damage from overheating or overcooling [para. 0130]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Applicant is advised that should claim 17 be found allowable, claim 53 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Shibata et al. (US 2012/0182168 A1) teaches an active RC resonator includes a first operational amplifier having first and second inputs and first and second outputs, wherein the negative feedback loop comprising a tunable capacitor in Fig.5.  Shoaran et al. (US 2016/0278713 A1) teaches a method for compressing signal data of a plurality of biological signals captured by a plurality of implanted measurement devices. Wang et al. (WO 2009137440A1) teaches systems and methods for improved monitoring of excitation-contraction coupling and excitable cells. Tamai et al. (JP 2008269725A) teaches an electrical characteristics evaluation device which can reliably evaluate the electrical characteristics of a 2-terminal nonvolatile memory element. Dunbar et al. (US 2015/0377856 A1) teaches a compensated patch-clamp system for polynucleotide sequencing and other applications wherein an amplifier having a capacitor in the negative feedback between the output and inverting terminals of the amplifier. Jeong (US 20090146735 A1) teaches a switched capacitor resonator including at least one integrator circuit having a differential operational amplifier and a sub feedback circuit configured with a switched capacitor circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795                         

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795